      Case 2:18-cv-01414-NR-LPL Document 132 Filed 02/08/21 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA
HEATH W. GRAY,                             )
                                           )
                                           )   2:18-CV-1414-NR-LPL
                Plaintiff,                 )
                                           )
       v.                                  )
                                           )
ROBERT GILMORE, et al.,                    )
                                           )
                                           )
                Defendants.                )

                              MEMORANDUM ORDER
J. Nicholas Ranjan, United States District Judge

       Plaintiff Heath Gray, who is proceeding pro se, has objected to Magistrate

Judge Lenihan’s Report & Recommendation, which recommends that Defendants’

Motion for Summary Judgment be granted.           ECF 121; ECF 128.       After careful

consideration, the Court will overrule Mr. Gray’s objections, and adopt Magistrate

Judge Lenihan’s Report & Recommendation in whole.

      Under 28 U.S.C. § 636(b)(1)(C), the Court must make a de novo determination

of any portions of the R&R to which a party objects. The Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate

judge. The Court may also recommit the matter to the magistrate judge with
instructions.

      In his amended complaint, Mr. Gray, an inmate at SCI-Greene, alleges that

Defendants 1 are violating his Fourth Amendment rights by implementing a policy of

digitally recording and storing images of strip searches of inmates.          ECF 26.

Specifically, Mr. Gray alleges that Defendants’ policy of “digital recording and storing

of Plaintiff’s naked image, and images of him using the bathroom on a regular basis”


1Defendants are Robert Gilmore, Superintendent of SCI-Greene; Michael Zaken,
Deputy Superintendent for Facilities Management at SCI-Greene; and Stephen
Durco, Security Captain at SCI-Greene.
      Case 2:18-cv-01414-NR-LPL Document 132 Filed 02/08/21 Page 2 of 5




violates his “Fourth Amendment right to bodily privacy.” Id. at ¶¶ 9, 11. According

to Mr. Gray’s claim, when an inmate has visitors, the inmate must be strip searched

and must use the restroom (if the need arises during the visit) in a room that is

videotaped. E.g., id. at ¶ 12. Mr. Gray expressly limits his single claim to challenging

the policy of recording and storing these images, and is not challenging the authority

of Defendants to strip search inmates like himself. Id. at ¶ 11.

      Following discovery, Defendants moved for summary judgment. ECF 98. After

the parties completed their briefing, Magistrate Judge Lenihan issued her R&R,

recommending that summary judgment be granted on two alternative grounds. ECF

121. First, she recommends that summary judgment be granted because Mr. Gray

failed to exhaust his administrative remedies, and thus his claim is barred under the

Prison Litigation Reform Act. Id. at pp. 6-11. Second, she recommends that summary

judgment be granted on the merits because the policy at SCI-Greene that Mr. Gray

challenges is reasonable and consistent with the Fourth Amendment, and there are

no genuine disputes of material fact that would preclude summary judgment. Id. at

pp. 11-21. Mr. Gray raises objections to both recommendations. ECF 128. After

reviewing Mr. Gray’s objections de novo, the Court will overrule the objections.

      As to the exhaustion issue, Mr. Gray first objects to the R&R because his

original complaint (ECF 3) purportedly included claims that were properly

exhausted. ECF 128, ¶¶ 2-3, 7. Even so, only his amended complaint is operative,

and thus the allegations and claims raised in his original complaint have no bearing

on the determinations at issue here. See Garrett v. Wexford Health, 938 F.3d 69, 82

(3d Cir. 2019) (“In general, an amended pleading supersedes the original pleading

and renders the original pleading a nullity. Thus, the most recently filed amended

complaint becomes the operative pleading.” (cleaned up)). Magistrate Judge Lenihan




                                         -2-
      Case 2:18-cv-01414-NR-LPL Document 132 Filed 02/08/21 Page 3 of 5




properly analyzed exhaustion of the narrow claim presented by the amended

complaint.

      Mr. Gray next objects that Magistrate Judge Lenihan’s recommendation on

exhaustion is contrary to the Middle District of Pennsylvania’s decision in Landau v.

Lamas, No. 3:15-1327, 2018 WL 8950127 (M.D. Pa. Oct. 11, 2018). ECF 128, ¶¶ 4-5.

The Court disagrees. Landau does not apply here, as that case arose from an officer’s

sexual abuse of an inmate, rather than a challenge to a general policy like Mr. Gray

brings here. E.g., Landau, 2018 WL 8950127, at *1-2. Thus, as the R&R explains,

Mr. Gray’s administrative exhaustion requirements are different than the

requirements at issue in Landau.

      The remainder of Mr. Gray’s objections as to the exhaustion issue are based on

Mr. Gray’s assertion that he exhausted his administrative remedies by submitting a

DC-135A form. ECF 128, ¶¶ 6-11. For the same reasons explained in Magistrate

Judge Lenihan’s R&R, the Court concludes that Mr. Gray’s completion of a DC-135A

form did not exhaust his administrative remedies. The Court will therefore overrule

all of Mr. Gray’s objections on the exhaustion issue.

      Next, Mr. Gray objects to the R&R regarding the merits of his claim. Mr. Gray

asserts that the evidence includes video footage showing his “genitalia fully exposed.”

ECF 128, ¶ 13. He argues that this reveals that the opaque barrier around the room

where the strip searches are conducted—which is meant to shield the inmate’s

genitalia from the camera—is not always used, and thus the camera records his

“exposed genitalia.” Id. at ¶¶ 12-13. Mr. Gray also asserts that the evidence shows

that a guard conducting previous strip searches has held the room’s door open so that

the camera “intentionally captures Plaintiff’s genitalia on video.”      Id. at ¶ 13.

Additionally, Mr. Gray objects to the R&R because Defendants have a “full body x-

ray scanner” in the room, which obviates the need for the strip search, as the scanner

can adequately ensure the inmate is not smuggling any contraband. Id. at ¶ 26.

                                         -3-
      Case 2:18-cv-01414-NR-LPL Document 132 Filed 02/08/21 Page 4 of 5




Finally, Mr. Gray objects because he asserts there is evidence showing that the

camera can rotate, and can thus be rotated to record inmates using the restroom. Id.

at ¶¶ 27-28.

      The Court will overrule Mr. Gray’s objections. Mr. Gray’s Fourth Amendment

claim is narrow—he is challenging only the policy of recording and storing the images

of the strip searches and restroom use that occur in the room at issue. ECF 26, ¶ 11.

As he expressly states in his amended complaint, he is not challenging the strip

search itself or any other requirements imposed on inmates. Id. As such, the Court

overrules Mr. Gray’s objection regarding the “fully body x-ray scanner” (ECF 128, ¶

26), because (even if an x-ray scanner is being used) the objection is directed to

challenging the strip search itself, which Mr. Gray made clear he is not challenging.

      Additionally, even if Mr. Gray’s evidentiary assertions are correct—that the

camera sometimes records his exposed genitalia due to (i) the opaque barrier around

the room not always being used, (ii) the officer holding the room’s door open, or (iii)

the camera being able to rotate (ECF 128, ¶¶ 12-15, 27-28)—the Court finds that

Defendants’ policy of recording and temporarily storing the images to be reasonable

under the Fourth Amendment. As is well established, “using a camera to record a

strip search in a prison does not, by itself, amount to a constitutional violation.”

Watley v. Pike County, No. 3:17-CV-1539, 2018 WL 6018903, at *11 (M.D. Pa. Nov.

16, 2018) (collecting cases).

      Further, the record demonstrates that Defendants store the images for 30-45

days, and then the images are automatically deleted unless there is a reason that

necessitates their retention. ECF 100, ¶ 42. Based on the record, the Court concludes

there is nothing unreasonable about storing the images for this amount of time. For

example, the need for the images—e.g., to investigate possible smuggling or

allegations of abuse of an inmate—would likely not be instantly known, especially if



                                         -4-
      Case 2:18-cv-01414-NR-LPL Document 132 Filed 02/08/21 Page 5 of 5




the accusations or grounds for investigation are not raised or known immediately.

Thus, the recording and temporary storing of the images are reasonable.

      Moreover, part of Defendants’ policy is to shield the inmate’s genitalia from the

camera, such as by using the opaque barrier around the room. ECF 100, ¶ 31. Thus,

the policy that Mr. Gray is challenging actually provides him much of his requested

privacy. Mr. Gray’s objections to the R&R—regarding the camera capturing images

of his genitalia—are more directed to certain prison employees’ failures to comply

with the policy, which is not a claim at issue. 2

      Accordingly, as the R&R comprehensively explains, Defendants’ policy is

reasonable under the Fourth Amendment.              Summary judgment was properly

recommended in favor of Defendants.

      For    these   reasons,   the   Court    adopts   Magistrate   Judge      Lenihan’s

recommendations (ECF 121) in whole, and overrules all of Mr. Gray’s objections (ECF

128). 3 Defendants’ motion for summary judgment (ECF 98) is GRANTED and Mr.
Gray’s claim (ECF 26) is DISMISSED WITH PREJUDICE. Judgment shall be

entered in favor of Defendants, and the Clerk of Court shall mark this case CLOSED.


DATED: February 8, 2021                          BY THE COURT:
                                                 /s/ J. Nicholas Ranjan
                                                 United States District Judge


2 Mr. Gray also emphasizes that he has seen female guards exit the room where the
camera’s recorded images can be viewed, and thus he argues there is cross-gender
viewing of the images. The Court accepts these facts as true for present purposes
(notwithstanding Mr. Gray failing to raise this argument in his objections). But the
fact that cross-gender viewing of the images occur does not render the otherwise-
reasonable policy of recording and temporarily storing the images unreasonable. See,
e.g., ECF 121, p. 19, n.4 (collecting cases).

3Magistrate Judge Lenihan also denied Mr. Gray’s motion for sanctions. ECF 130.
Mr. Gray objected to this denial. ECF 131. The Court sees no error in Magistrate
Judge Lenihan’s order, and thus overrules Mr. Gray’s objections regarding sanctions.
                                           -5-
